It appears to me that by Gen. Stats., ch. 59, the power to issue extents in a case like this is in the town treasurer, and not in the selectmen. By Gen [.] Stats., ch. 66, sec. 24, the collector is bound to account with the selectmen, and pay over any unexpended balance to the town treasurer, and, failing to do so, is to be proceeded against in the same manner as a delinquent collector; but by ch. 56, with the exception of the single case where there is danger that the collector may abscond, the selectmen have no authority to issue an extent at all that I can find in the statute. There seems a special fitness in the provision that the surveyor shall account with the selectmen, and the extent for the balance ascertained shall be issued by another officer. The extent, then, according to my view of the matter, having been issued by the selectmen without any authority, cannot justify them in any degree.
SMITH, J., concurred.
According to the provisions of the case transferred, the plaintiff is entitled to
Judgment on the report.